DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horner, and further in view of Major et al. (U.S. Patent Number 7,143,634; hereinafter referred to as Major). Major discloses a portable fuel storage tank leak detection system for detecting fuel leaks from a fuel storage tank at a leak rate of 0.1 gallons per hour. The leak detection system provides for a probability of detection of at least 95% and a probability of false alarm of no more than 5% (Please see the abstract).  Both Horner and Major are related to leak detection systems from fuel storage tanks.
With respect to claim 1, Horner discloses a testing apparatus for testing the integrity of a tank (the invention title notes testing for leaks in fuel tanks, thus tank integrity is disclosed) comprising: a control tube configured to be at least partially submerged within fuel held in the tank (see FIG. 1, the reference receptacle 26, is described in column 2 line 54 - column 3 line 14. If the fuel in the tank T is filled all the way to the top, the receptacle 26 would be at least partially submerged in the fuel within 
With respect to claim 2, Horner does not, however disclose the control tube being controlled to open and close to permit the ingress and capture of fuel into the control tube from the tank.  Major, however, discloses that there is a sliding deal (29) and a sliding seal housing (46) at the end of a reference tube (44).  Column 4, lines 1 – 8 
With respect to claim 3, a testing apparatus according to claim 2, wherein the control tube comprises a cylindrical body of material inserted through an opening in said tank such that a distal end of said cylindrical body is in contact with a bottom of said tank and an opening of said cylindrical body extends out of the opening of the tank I shown in Horner in figure 1.
With respect to claim 4, a testing apparatus according to claim 2, wherein the distal end of the cylindrical body has a probe portion mounted thereto is illustrated n figure 1 or Horner or the probe portion shown in figures 1 and 2 of Major disclose this feature. 
With respect to claim 5, a testing apparatus according to claim 3, wherein the probe portion is configured to abut the bottom of the tank and has a controlled fluid ingress member mounted therein to facilitate the ingress of fluid from the tank into the cylindrical body is disclosed with respect to Major, as the seal and housing is disclosed to help with ingress of fuel and Figure 1 shows the housing near the bottom of the tank.
With respect to claims 6, a testing apparatus according to claim 4, wherein the controlled fluid ingress member is a Shrader valve remotely actuable to open and close to permit the ingress and capture of fuel into the control tube from the tank is not explicitly disclosed, however a valve to allow fluid in and out is disclosed in Major as is 
With respect to claim 7, a testing apparatus according to claim 5, wherein the valve is remotely actuable by way of a valve rod attached to the valve at a distal end and extending within the cylindrical body to be actuated through the application of a weight to a proximal end thereof so as to open the valve to permit the ingress of fluid into the cylindrical body is disclosed and illustrated in figures 4A and 4B of Major.
With respect to claim 8, a testing apparatus according to claim 6, wherein the valve is biased into a closed position such that upon removal of said weight from the proximal end of the valve rod, the valve returns to its biased closed position is disclosed in column 3, line 65 through column 4, line 8 that discloses the operation of the valve and how it is spring loaded.
With respect to claim 9, a testing apparatus according to claim 4, wherein the controlled fluid ingress member is a pressure release valve remotely actuable to open and close to permit the ingress and capture of fuel into the control tube from the tank is disclosed in column 3, line 65 through column 4, line 8 that discloses the operation of the valve and how it is spring loaded.
With respect to claim 10, a testing apparatus according to claim 8, wherein the pressure release valve is remotely actuable by way of a cable attached at a distal end to the pressure release valve and which extends within the cylindrical body such that a proximal end thereof extends from the opening of the cylindrical body is illustrated in figures 4A and 4B of Major.

With respect to claim 12, a testing apparatus according to claim 1, wherein both the first gas tube and the second gas tube are connected to the same gas source that supplies gas at a predetermined pressure is disclosed in Horner as the gas supplies 23 and 18 are disclosed to both have nitrogen, thus a same gas.
With respect to claim 13, a testing apparatus according to claim 11, wherein the gas source is a nitrogen gas source is disclosed in Horner as the gas supply source is disclosed to b nitrogen in column 2, lines 42-44.
With respect to claim 14, a testing apparatus according to claim 11, wherein the predetermined location for delivering gas from the first gas tube is at a distance from the opening of the control tube substantially identical to the distance from the opening of the control tube of the predetermined location for delivering gas from the second gas tube is illustrated in figure 1 of Horner.
With respect to claim 15, a testing apparatus according to claim 14, wherein the metering unit comprises a pair of mass pressure sensors for measuring fuel mass inside the control tube and fuel mass outside the control tube and for plotting the measurements taken over time is disclosed in Horner as Horner discloses the use of differential pressure via pressure sensors with the control center 32.

With respect to claim 17, Horner discloses a method of testing the integrity of the tank of claim 1 (the invention title notes testing for leaks in fuel tanks, thus tank integrity is disclosed) comprising the steps of: creating an enclosed environment representative of the interior of the tank within fuel held in the tank (see FIG. 1, the reference receptacle 26, is described in column 2 line 54 - column 3 line 14); delivering a controlled supply of gas to the tank and to the enclosed environment by way of a pair of tubes, one of the tubes being located within the enclosed environment and the other outside the enclosed environment; measuring a pressure at each of the tubes( see FIG. 1, pipes 24 & 25, column 2 line 54 - column 3 line 14 disclose how the pipes are used to dispense separate flows of gas at the same constant pressure); comparing the pressure measured at the tube outside the enclosed environment with the pressure measured at the tube inside the controlled environment such that any changes in the pressure measured at the tube outside the enclosed environment is representative of the tank lacking integrity (see column 3 lines 15-48 and column 4 lines 5-44).



Response to Arguments




Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


RODNEY T. FRANK
Examiner
Art Unit 2861



April 23, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861